Citation Nr: 1824741	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  17-62 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for a traumatic brain injury.

2. Entitlement to service connection for epilepsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from January 2001 to October 2003.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from November 2013 and April 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 


FINDING OF FACT

In February and March 2018, the Veteran specifically withdrew the issues of entitlement to service connection for a traumatic brain injury and epilepsy.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran of the issue of entitlement to service connection for a traumatic brain injury have been met. 38 U.S.C. 
§ 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2. The criteria for withdrawal of an appeal by the Veteran of the issue of entitlement to service connection for epilepsy have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. An appeal may be withdrawn in writing or in testimony at a hearing. 38 C.F.R. § 20.204. In this case, the Veteran in letters in February and March 2018 withdrew the issues of entitlement to service connection for a traumatic brain injury and epilepsy. Therefore, there remain no allegations of errors of fact or law for appellate consideration as it relates to these claims. Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed without prejudice.


ORDER

The claim of service connection for a traumatic brain injury is dismissed.

The claim of service connection for epilepsy is dismissed.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


